             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


RYAN BROCK,                                  No. 3:17-CV-02070

            Plaintiff,                       (Judge Jones)

     v.

KEVIN KAUFFMAN, et al.,

            Defendants.

                                  ORDER

                              August 5, 2019

    In accordance with the accompanying Memorandum Opinion, it is hereby

ORDERED that:

    1. Defendants’ motions for summary judgment (Docs. 25, 34) are

          GRANTED;

    2. Judgment is entered in favor of Defendants; and

    3. The Clerk of Court is directed to CLOSE this case.




                                         s/ John E. Jones III
                                         John E. Jones, III
                                         United States District Judge
